Citation Nr: 1537372	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for removal of the right kidney.

2.  Entitlement to an increased rating in excess of 10 percent for a left ankle disability.

3.  Entitlement to a compensable rating for seborrheic dermatitis scalp.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007, February 2008, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board issued a June 2014 decision denying the Veteran's service connection claim for the removal of the right kidney.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which resulted in a January 2015 Joint Motion for Remand.  As a result, that issue is now before the Board again.

The Board previously remanded the issue of entitlement to an increased rating  for a left ankle disability in October 2012 and again in June 2014.  Subsequent to the October 2012 remand, a January 2013 rating decision increased the Veteran's evaluation for a left ankle disability to 10 percent.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for removal of the right kidney and entitlement to a compensable rating for seborrheic dermatitis scalp are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

The evidence shows that the Veteran has experienced painful motion in the left ankle from the date of claim, but the evidence does not show that the Veteran has marked limitation of motion, ankylosis, malunion, or astragalectomy.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded the Veteran's increased rating claim for a left ankle disability in June 2014.  The Board instructed the RO to schedule the Veteran for VA medical examination to determine the current severity of his left ankle disability and readjudicate the claim in a Supplemental Statement of the Case (SSOC).  The Board specifically requested that the examiner perform appropriate range of motion testing and differentiate, if possible, the symptomatology of the Veteran's left ankle due to the in-service ankle fracture from any residuals from a nonservice-connected stroke.  

The Veteran was scheduled for and attended August 2014 and December 2014 VA examinations, which together fulfilled the Board directives.  The Veteran's claim was readjudicated in a December 2014 SSOC.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the February 2008 rating decision specific to the left ankle increased rating claim now on appeal, a January 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), this letter along with additional letters sent throughout the period on appeal, included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently afforded in December 2014.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). In addition, the record does not indicate and the Veteran has not asserted that his condition has worsened since his most recent VA examination.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

 III. Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

IV.  Increased Rating for Left Ankle

The Veteran was originally granted service connection with a noncompensable rating for his left ankle disability under Diagnostic Code 5271, effective May 19, 1982.  He filed an increased rating claim which was received by VA on January 14, 2008.  A January 2013 rating decision awarded an increased rating of 10 percent under Diagnostic Code 5271, effective January 14, 2008, the date of his increased rating claim.  The 10 percent increased rating was granted pursuant to 38 C.F.R. § 4.59, due to functional loss as the result of painful motion.  The Board will consider whether a rating in excess of 10 percent is warranted for the left ankle.

As noted, the Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to limited range of motion.  Under that code, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle. 

Disabilities of the ankle may also be rated based on limitation of the affected joint under several diagnostic codes.  Ankylosis of the ankle is rated under Diagnostic Code 5270.  Under 5270, a 20 percent rating is warranted when the ankylosis of the ankle results in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted when ankylosis of the ankle results in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted when the ankylosis of the ankle results in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity. 

Ankylosis of the subastragalar or tarsal joint is rated under Diagnostic Code 5272. Under that code, a 10 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  A 20 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position. 

Malunion of the os calcis or astragalus is rated under Diagnostic Code 5273.  Under that code a 10 percent rating is warranted for moderate deformity and a 20 percent rating is warranted for marked deformity.  Diagnostic Code 5274 provides for a 20 percent rating for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

For clarification, the Board does note that the Veteran suffered a stroke in February 2006.  As noted in the Board's June 2014 remand, there has been some uncertainty in medical records with respect to differentiating symptoms due to the Veteran's in-service ankle fracture, for which he was awarded service connection, and residuals of his February 2006 stroke.  

At the Veteran's January 2008 VA examination, the examiner noted the February 2006 stroke.  The Veteran walked with a cane in his right hand and had a left ankle splint.  The Veteran had no active dorsiflexion or active plantarflexion.  He had bilaterally equal dorsalis pedis pulses.  The examiner noted mild discomfort to inversion, eversion was "relatively discomfort free."  The examiner detailed the Veteran's molded splint on the left ankle, noting that it kept the patient's ankle from drooping and dragging, while reducing some of his pain.  The Veteran explained that he did not have to wear the brace prior to his February 2006 stroke, and that his condition had worsened since the stroke.  Prior to the stroke, most of the discomfort was on the lateral surface, with an ache about 80 percent of the time.  The Veteran did not report flareups.   There was no locking or instability prior to the stroke.  The examiner reported that the total picture of the left ankle dysfunction has been complicated by the Veteran's left-sided stroke.  There was no discomfort or difficulty with range of motion testing.  There was no effusion, edema, erythema, tenderness, palpable deformities, or instabilities.  The examiner provided a diagnosis of left ankle fracture, resolved, with no objective residual dysfunction.

At the November 2012 VA examination, the Veteran reported an increase in pain in the ankle, resulting in functional limitation.  The examiner noted the Veteran's gait to be abnormal, with a spastic left hemiparesis as the result of his stroke.  The Veteran used a cane only when absolutely necessary.  X-ray's revealed a normal left ankle.  The examiner provided a diagnosis of left avulsion fracture of malleoulus, resolved.  The examiner reported that he was unable to properly evaluate the functionality of the ankle as a result of the Veteran's 2006 stroke.  However, the examiner did note that the evidence showed the Veteran's fracture was healed.  The Veteran reported no flareups.  Range of motion testing revealed left ankle plantar flexion was 45 degrees or greater, with no objective evidence of painful motion, and left ankle plantar dorsiflexion was 20 degrees or greater, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, with no additional limitation in range of motion or any functional loss/impairment.  There was no tenderness or pain on palpation of the left ankle.  Muscle strength on both plantar flexion and dorsiflexion was 2/5, representing active movement with gravity eliminated.  Left ankle stability was normal.  There was no ankylosis, shin splint, stress fracture, Achilles tendonitis, Achilles tendon rupture, malunion or calcaneus or talus, or talectomy.  The examiner concluded that the Veteran's left ankle did not impact his ability to work.
At the Veteran's August 2014 VA examination, the examiner noted normal posture with abnormal hemiplegic gait, as a result of his stroke.  The Veteran used a four prong cane.  Reflexes were 3/4 on the left, there was no atrophy, and strength was normal.  Sensory testing was normal.  The examiner stated that he was unable to assess imbalance, pronator drift, finger-to-nose, tremors, and pathologic reflexes due to the left hemiparesis stroke.  Range of motion testing revealed left ankle plantar flexion was 35 degrees with no objective evidence of painful motion, and left ankle plantar dorsiflexion was 10 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, with no additional limitation in range of motion, however, there was some functional loss due to swelling.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  There was no loss of function upon repetitive use, however, the examiner concluded that opining on whether flareups would cause additional loss of function would require mere speculation.  The examiner provided a diagnosis of left ankle fracture, healed and resolved, with a new diagnosis of left ankle sprain, resulting in mild functional limitation.  However, the examiner concluded that the current left ankle sprain was less likely than not related to the Veteran's left ankle fracture.  There was no ankylosis, shin splint, stress fracture, Achilles tendonitis, Achilles tendon rupture, malunion or calcaneus or talus, or talectomy.  The examiner concluded that the Veteran's left ankle did impact his ability to work.

At the December 2014 VA examination, the examiner diagnosed a left ankle avulsion fracture, resolved.  The Veteran reported intermittent pain and swelling of the left ankle and continues to use high top boots for left ankle support.  The Veteran reported no flareups impacting the function of the ankle, or any functional loss or impairment.  The examiner noted abnormal range of motion of the left ankle, contributing to a functional loss of dragging the left foot while walking, due to hemiparesis.  Range of motion testing revealed left ankle plantar flexion was 5 degrees with no objective evidence of painful motion, and left ankle plantar dorsiflexion was 5 degrees with no objective evidence of painful motion.  There was no evidence of localized tenderness or pain on palpation of the joint.  The Veteran was unable to perform repetitive use testing due to hemiparesis.  The examiner noted that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use.  Strength testing was 4/5 for both plantar flexion and dorsiflexion.  The examiner noted that muscle strength was not fully assessed due to hemiparesis, and the strength evaluation was based on passive range of motion testing.  There was no atrophy or instability.  The Veteran used a cane and high top boots for support.  There was no ankylosis, shin splint, stress fracture, Achilles tendonitis, Achilles tendon rupture, malunion or calcaneus or talus, or talectomy.  The examiner stated that the Veteran's left ankle did impact his ability to work.  The examiner concluded that the Veteran's fractured ankle is healed and leads to no functional limitation.  The examiner opined that the Veteran's current functional limitation of the left lower extremity, to include the left ankle, is due to hemiparesis due to the stroke.  The examiner distinguished the symptoms of the Veteran's stroke, mainly weakness of a specific side of the body, in this case the left side, and broken ankle bones which had since healed and resulted in no functional impairment.  

Additional treatment records do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria. 

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater.  There is no indication that the Veteran's service-connected left ankle disability resulted in marked limitation of motion.  All four VA examiner's suggested that any functional impairment or limitation in range of motion were the result of the Veteran's nonservice-connected stroke, resulting in weakness on the left side of the body.  The objective medical evidence of record, including the four VA examinations during this time period, do not indicate that the residuals of the Veteran's in-service left ankle fracture have resulted in marked limitation of motion of the left ankle.  In addition, there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As a result, a higher evaluation under another potentially relevant diagnostic code is not warranted.  
With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, the Veteran's limitation of motion did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was not noted at many of the examinations.  To the degree that pain has been documented, the Veteran's current 10 percent evaluation is based off of limitation of motion due to pain, pursuant to 38 C.F.R. § 4.59.  However, even with pain, there is no objective medical evidence that pain has resulted in marked limitation of motion of the left ankle, warranting a higher rating.  The Board does note some limitation of motion of the ankle, specifically at the December 2014 VA examination, however, the examiners clearly stated that this was the result of the Veteran's February 2006 stroke.

Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this entire period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the entire period on appeal is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater.  There is no evidence that the Veteran's service-connected left ankle disability has manifested in marked limitation of motion.  




V. Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his left ankle disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ankle disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ankle disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for a left ankle disability is denied.

REMAND

Right Kidney

Pursuant to the January 2015 JMR, the Board finds that this matter must be remanded for a medical opinion in order to properly adjudicate the issue.  As briefly summarized in the JMR, the November 2012 VA examiner commented that the condition precipitating the removal of the Veteran's kidney, uretero-pelvic junction obstruction (UJO), is a genetic or congenital condition that was not aggravated by service.  However, the examiner did not provide an opinion as to whether the Veteran's UJO was subject to a superimposed disease or injury for which service connection may be available.  See VAOGCPREC 82-90 (July 18, 1990) (discussing the distinction between aggravation of congenital diseases and the superimposition of additional disability over congenital defects); see also 38 C.F.R. §§ 3.303(c), 20.101(a) (providing that "the Board is bound by applicable . . . precedent opinions of the General Counsel").

Seborrheic Dermatitis Scalp

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's last VA examination to determine the severity of his scalp disability in April 2010, the evidence suggests that it may have worsened, including a January 2015 statement from the Veteran's representative.  As a result, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his conditions on remand and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Return the claims file to the November 2012 VA examiner.  If this examiner is not available, return the file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.

The claims folder, access to VBMS, Virtual VA, and a copy of this REMAND must be made available to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted.

After reviewing the claims file, the examiner should answer the following questions with respect to any condition that lead to the removal of the Veteran's right kidney: 

a) Diagnose all kidney disabilities shown to exist.

b) Provide an opinion as to whether the Veteran had any kidney disorder that clearly and unmistakably (obviously or manifestly) existed prior to his active duty service. 

i) If the kidney condition did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service.

c) Indicate which, if any, of these disabilities constitute a congenital disease, congenital defect, or an acquired disease or injury;

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

i) If the examiner determines that any kidney condition is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

ii) If the examiner determines that the Veteran's kidney condition is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

d) For any other kidney disability the examiner determines is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

Provide detailed rationale, with specific references to the record, for the opinions provided.  This includes relevant medical and lay evidence.  If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

In providing his report, the examiner should specifically address service treatment records documenting prostatitis and back pain, as well as UTIs, and any history the Veteran may provide of symptoms prior to service.  In addition, the examiner should address any other relevant medical or lay evidence of record, to include the November 2012 VA examination and prior diagnosis of uretero-pelvic junction obstruction.

A complete rationale for any opinion expressed must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for an appropriate VA examination with an examiner of appropriate knowledge and expertise to determine the current severity of his service-connected seborrheic dermatitis scalp.  

The claims folder, access to VBMS, Virtual VA, and a copy of this REMAND must be made available for the examiner to review.  In accordance with the latest worksheet for rating skin disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's seborrheic dermatitis scalp.  

A complete rationale for any opinion expressed must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


